[Cite as In re D.R., 2018-Ohio-3434.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SHELBY COUNTY




IN RE:
                                                            CASE NO. 17-17-21
        D.R.

ADJUDGED DEPENDENT CHILD.

[JOSHUA R. - APPELLANT]                                     OPINION
[FELICITY B. - APPELLANT]




                  Appeal from Shelby County Common Pleas Court
                                  Juvenile Division
                           Trial Court No. 2015 NEG 0006

                                        Judgment Affirmed

                            Date of Decision: August 27, 2018




APPEARANCES:

        Kristina M. Morris for Appellant, Felicity B.

        Jeremy M. Tomb for Appellant, Joshua R.

        Anne K. Bauer for Appellee, SCDJFS-CSD
Case No. 17-17-21


SHAW, J.

       {¶1} Appellants, Felicity B. and Joshua R., appeal the November 6, 2017

judgment of the Shelby County Court of Common Pleas, Juvenile Division, granting

the motion for permanent custody of their child, D.R., filed by Appellee, the Shelby

County Department of Job and Family Services-Children Services Division,

(hereinafter the “Agency”).

       {¶2} D.R. was born in December of 2014 to Felicity and Joshua. Joshua was

later confirmed to be D.R.’s biological father through genetic testing.

                                Procedural History

       {¶3} On February 2, 2015, the Agency filed a complaint alleging nearly two-

month-old D.R. to be a neglected and dependent child pursuant to R.C.

2151.03(A)(2) & (3) and R.C. 2151.04(A),(B) & (C). In an affidavit accompanying

the complaint, the Agency alleged that less than a week after his birth, it had

received reports indicating that D.R. was “under-fed and exhibiting symptoms of

jaundice without receiving medical treatment.” (Doc. No. 2). The Agency stated

that Felicity and Joshua “are active clients of the Shelby County Board of

Developmental Disabilities, and are eligible for developmental disability services

due to their various medical conditions.” (Id.). The complaint further mentioned

that Felicity had been diagnosed as a “lower-functioning individual” and that she

reportedly “functions at the level of a person that is approximately eight years old.”


                                         -2-
Case No. 17-17-21


(Id.). The Agency indicated that it was attempting to obtain similar records

regarding Joshua.

         {¶4} As the basis for the complaint, the Agency alleged that “the parents’

faults, habits, condition, and lack of adequate parental care have contributed to an

environment that has caused harm to the subject child.” (Id.). The Agency further

detailed that “[t]hese circumstances include, but are not limited to, in (sic) infant

bottles not being sanitized and cleaned properly, periods of overfeeding the child

mixed with periods of severe underfeeding, and other conditions affecting the

home.” (Id.). The Agency later filed an amended affidavit which alleged that that

Felicity and Joshua were “frequently putting the infant in bed with them while they

fall asleep, creating a risk of suffocation.” (Doc. No. 23).

         {¶5} On February 24, 2015, the Agency filed a case plan regarding D.R. and

the trial court appointed a Court Appointed Special Advocate (“CASA”) to the case.

         {¶6} On March 10, 2015, the trial court held an adjudicatory hearing on the

complaint, where testimony was presented. The trial court found by clear and

convincing evidence D.R. to be a dependent child and adjudicated him the same,

but found a lack of clear and convincing evidence to find D.R. to be a neglected

child.




                                         -3-
Case No. 17-17-21


       {¶7} On April 2, 2015, the CASA filed her report with the trial court,

recommending that D.R. remain in the custody of Felicity and Joshua with the

Agency having protective supervision.

       {¶8} On April 29, 2015, the trial court issued a dispositional order approving

the Agency’s case plan and ordering that D.R. remain in Felicity and Joshua’s

custody subject to court-ordered protective supervision. Pursuant to the case plan,

the Agency facilitated in-home coaching/parental education, transportation

assistance, and childcare services.        Felicity and Joshua also submitted to

psychological evaluations.

       {¶9} On July 17, 2015, the Agency filed an ex parte motion for emergency

custody of D.R. As the basis for the motion, the Agency alleged that “D.R. cannot

be safely maintained in the family home.” (Doc. No. 49). The Agency recited

Felicity’s and Josh’s inability to follow the pediatrician’s instructions to treat D.R.’s

respiratory issues by failing to administer the prescribed amount of medicine, and

by failing to maintain appropriate cleanliness and hygiene standards. The Agency

also cited a concern with the lack of improvement in the parents’ ability to

consistently and safely provide for D.R. on a daily basis, despite the intense level of

services being provided to them, which the Agency contended posed an immediate

danger to D.R. The trial court subsequently granted the Agency’s ex parte motion

for temporary custody of D.R.


                                          -4-
Case No. 17-17-21


       {¶10} The Agency also filed an amended case plan with the trial court, which

contemplated that D.R. remain in its temporary custody with Felicity and Joshua

having supervised visitations. The objectives of the case plan were focused upon

the ultimate goal of reunification.

       {¶11} On July 21, 2015, the trial court held a shelter care hearing, where

testimony was presented in support of the Agency’s motion for temporary custody.

In its July 29, 2015 Judgment Entry the trial court found reasonable grounds “that

the child is in immediate danger from the child’s surroundings, and removal was

necessary to prevent the child’s physical or emotional harm.” (Doc. No. 59 at 3).

The trial court further found that “reasonable efforts to prevent the removal of the

subject child from the home have been made, however due to the parents’ inability

to properly care for the child and administer the child’s medication, it is in the

child’s best interest to remain in the custody of the [Agency]”. (Id.). The trial court

approved and adopted the amended case plan, and ordered D.R. to remain in the

temporary custody of the Agency.

       {¶12} On October 8, 2015, the trial court conducted a review hearing, where

testimony was presented indicating that Felicity and Joshua were showing signs of

progress in consistently maintaining a clean home. D.R.’s health had also improved

since his removal from the home. The evidence indicated that D.R.’s respiratory

problems while in his parents’ care were likely caused by overfeeding and D.R.


                                         -5-
Case No. 17-17-21


aspirating into his lungs. The trial court determined that it was in D.R.’s best interest

to continue the Agency’s temporary custody of D.R., with Felicity and Joshua

having supervised visitation with D.R. at their home.

       {¶13} On June 15, 2016, the Agency filed a motion to approve an amended

case plan.    The Agency requested that Felicity and Joshua undergo another

psychological evaluation to receive “additional input, recommendations, and

measures of progress since the initial evaluation.” (Doc. No. 67).         The Agency

stated that it “continues to seek additional supports that can make a difference as it

pertains to reunification planning.” (Id.). The trial court subsequently approved the

amended case plan.

       {¶14} On July 22, 2016, the Agency filed an amended case plan to include a

second child, Da. R., who was born to Felicity and Joshua in July of 2016.

       {¶15} On August 3, 2016, the trial court issued a judgment entry indicating

that a review hearing was held, where testimony was presented establishing that the

conditions in Felicity and Joshua’s home had deteriorated and the parents had failed

to make any further progress, despite all the services they had received. At the

hearing, an agreement was reached between the parties that Felicity and Joshua

would submit to an updated psychological evaluation.




                                          -6-
Case No. 17-17-21


        {¶16} On February 16, 2017, the Agency filed a motion for permanent

custody of D.R.1 In support of its motion, the Agency stated that D.R. had been in

its temporary custody for twelve or more months of a consecutive twenty-two month

period and cannot be safely placed with either parent within a reasonable period of

time. The Agency argued that “[o]ver two years of involvement and following a

vast array of services and activities, the parental progress has been insufficient with

reunification not realized or recommended now or at any point in the foreseeable

future. Due to the parents’ limitations in combination with a high level of resistance,

the level of risk to D.R. remains extremely high.” (Doc. No. 134 at 2).

        {¶17} On May 19, 2017, the trial court commenced an evidentiary hearing

on the Agency’s motion for permanent custody of D.R., which continued over the

course of seven days in the subsequent five months. The Agency presented lengthy

testimony from several service providers who assisted Felicity and Josh over the

course of the two and a half years of the Agency’s involvement. The CASA’s

reports were submitted by stipulation for the trial court to review, in lieu of her

testimony being presented at the hearing. Felicity testified on her own behalf and

also presented the testimony of one of her longtime service providers, who was

contracted to work with her through the Shelby County Board of Developmental

Disabilities. Joshua did not testify or present any witnesses on his own behalf.


1
 We note that the Agency originally filed a motion for permanent custody of D.R. on November 1, 2016,
which was later withdrawn.

                                                -7-
Case No. 17-17-21


       {¶18} On November 6, 2017, the trial court issued a judgment entry granting

the Agency’s motion for permanent custody of D.R. The trial court found by clear

and convincing evidence that the Agency satisfied its burden of establishing that

D.R. could not be placed with either parent in a reasonable amount of time under

R.C. 2151.414(E)(1) and (2). Specifically, the trial court determined in its judgment

entry that:

       Based upon the evidence adduced at hearing the Court finds, by
       clear and convincing evidence, that notwithstanding reasonable
       case planning and diligent efforts by the agency to assist the
       parents to remedy the problems that initially caused the child to
       be placed outside the home, each parent has failed continuously
       and repeatedly to substantially remedy the conditions causing the
       child to be placed outside the child’s home. In making this
       determination, the Court has considered the parental utilization
       of medical, psychiatric, psychological, and other social and
       rehabilitative services and material resources that were made
       available to the parents for the purpose of changing the parent’s
       conduct to allow him or her to resume and maintain parental
       duties. In addition to the cognitive limitations of each parent, the
       Court also finds, by clear and convincing evidence, that each
       parent’s unwillingness or resistance to meeting the case plan
       objectives has significantly contributed to this failing. The Court
       further finds, by clear and convincing evidence, that the child
       cannot be returned to either parent within a reasonable period of
       time and should not be placed with either parent.

       Based upon the evidence adduced at hearing the Court further
       finds, by clear and convincing evidence, that the chronic mental
       retardation of each parent is so severe that it makes the parent
       unable to provide an adequate permanent home for the child at
       the present time or within one year.




                                         -8-
Case No. 17-17-21


(Doc. No. 243 at 10). The trial court continued its analysis by considering the best

interest factors contained in R.C. 2151.414(D)(1) and concluded that granting the

Agency’s motion for permanent custody is in D.R.’s best interest. In particular, the

trial court found that:

       D.R. has been in the care of [the Agency] most of his young life.
       He is in need of long term stability and the Court finds it would
       be detrimental to D.R. to allow this situation to continue or to
       return him to his parents. There is simply no indication that
       further case plan efforts with the parents would be beneficial to
       D.R. His placement in foster care has seen an enormously positive
       effect on his health and overall well-being.

(Id. at 11).   Accordingly, the trial court issued an order granting the Agency’s

motion for permanent custody of D.R. and terminating Felicity’s and Joshua’s

parental rights.

       {¶19} Felicity and Josh each filed separate notices of appeal, asserting the

following assignments of error.

                   FELICITY’S ASSIGNMENT OF ERROR NO. 1

       SHELBY COUNTY DEPARTMENT OF JOB AND FAMILY
       SERVICES-CHILD SERVICES DIVISION FAILED TO
       PROVIDE REASONABLE CASE PLANNING AND DILIGENT
       EFFORTS TO ASSIST THE MOTHER TO REMEDY THE
       CONDITIONS THAT INITIALLY CAUSED THE REMOVAL
       OF THE MINOR CHILD FROM THE HOME.

                   FELICITY’S ASSIGNMENT OF ERROR NO. 2

       SHELBY COUNTY DEPARTMENT OF JOB AND FAMILY
       SERVICES-CHILD SERVICES DIVISION FAILED TO SHOW
       BY CLEAR AND CONVINCING EVIDENCE THAT THE

                                        -9-
Case No. 17-17-21


       PERMANENT PARENTAL RIGHTS OF THE MOTHER
       SHOULD HAVE BEEN TERMINATED.

                 FELICITY ASSIGNMENT OF ERROR NO. 3

       THE TRIAL COURT VIOLATED MOTHER’S U.S.
       CONSTITUTIONAL FOURTEENTH AMENDMENT RIGHT
       TO DUE PROCESS AND EQUAL PROTECTION UNDER THE
       LAW.

                 JOSHUA’S ASSIGNMENT OF ERROR NO. 1

       THE TRIAL COURT’S DECISION WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE BECAUSE THE
       EVIDENCE DID NOT SUPPORT A FINDING THAT
       TERMINATION OF PARENTAL RIGHTS OF MOTHER AND
       FATHER WAS IN THE CHILD’S BEST INTEREST.

                 JOSHUA’S ASSIGNMENT OF ERROR NO. 2

       THE TRIAL COURT’S DECISION WAS AGAINST THE
       MANIFEST WEIGHT OF THE EVIDENCE BECAUSE THE
       EVIDENCE DID NOT SUPPORT FINDING THAT
       CHILDREN’S SERVICES MADE REASONABLE EFFORTS
       TO PREVENT THE REMOVAL OF THE CHILD OR EFFECT
       REUNIFICATION.

       {¶20} We elect to discuss Felicity’s and Joshua’s assignments of error

together due to the fact that the issues raised therein are interrelated.

       {¶21} On appeal, Felicity and Joshua contend that Agency failed to use

reasonable efforts to reunify the family. Specifically, the parents argue that the

Agency failed to devise a case plan that adequately accommodated their

developmental disabilities and failed to use diligent efforts to assist them in learning

how to meet D.R.’s medical needs. Felicity and Joshua further argue that the trial

                                          -10-
Case No. 17-17-21


court’s decision to grant the Agency’s motion for permanent custody of D.R. was

against the manifest weight of the evidence.

      {¶22} Before we address the assignments of error, it is necessary to discuss

the evidence presented at the seven-day permanent custody hearing.

                          Evidence Adduced at Hearing

1.    Background Regarding the Parents’ Disabilities

      {¶23} The Agency presented several witnesses at the multiple day hearing

on its motion for permanent custody of D.R. Two of these witnesses were Julie

Maurer and Kristopher Anderson, who were Felicity’s and Joshua’s Service and

Support Administrators (“SSA”) with the Shelby County Board of Developmental

Disabilities (“SCBDD”). Testimony at the hearing indicated that both Felicity and

Joshua had intellectual disabilities which impaired their cognitive abilities.

Specifically, the record established that Felicity had a full scale IQ of 75 and

suffered from fetal alcohol syndrome, and Josh had a full scale IQ of 65. The

services that Felicity and Joshua received through the SCBDD were voluntary and

could be terminated at any time if they no longer wanted to receive them.

      {¶24} Ms. Maurer testified that she had worked with Felicity for over

fourteen years and provided oversight of the services Felicity received, which

helped Felicity meet her basic needs. Ms. Maurer explained that despite Felicity’s

disability, which affects her memory and ability to reason, Felicity was employed


                                       -11-
Case No. 17-17-21


at We Can Too in St. Marys.2 Mr. Anderson testified that he had been Joshua’s

SSA for seven years and also helped coordinate the services Joshua received from

the SCBDD as a result of his disability. He stated that Joshua was employed at NKP

in Sidney. Both Felicity’s and Joshua’s Individual Service Plans (“ISP”) were

admitted as exhibits at the hearing. Felicity and Joshua maintained their own

apartment where they lived together.

         {¶25} The testimony from the SSAs indicated that in addition to their wages,

Felicity and Josh also received Social Security disability benefits. According to the

SSAs, Felicity and Joshua had trouble managing their finances therefore the

SCBDD contracted with Robert E. Miller (“REM”) to be their payee. As their

payee, REM paid Felicity’s and Joshua’s bills and took them grocery shopping. In

addition, REM provided them transportation to doctor’s appointments and

assistance with household chores.3 REM also instituted giving Felicity and Joshua

weekly spending money because they had mismanaged their finances in the past.

         {¶26} According to the testimony at hearing, Felicity was nearly six months

pregnant with D.R. before her service providers were aware of the pregnancy. REM

assisted Felicity in getting to doctor’s appointments and helped the couple obtain




2
  Testimony subsequent to Ms. Maurer’s indicated that Felicity also worked a “community job” at Kroger,
which she apparently started during the course of the several day hearing on the motion for permanent
custody.
3
  At the time of the hearing, Felicity did not have a driver’s license and Josh had a license but did not have a
vehicle.

                                                     -12-
Case No. 17-17-21


the essentials for having a newborn in the home. When Felicity gave birth to D.R.

in early December of 2014, REM provided 24/7 in-home care to the couple for two

weeks after D.R. was born. After that point, REM’s assistance was reduced to five

to seven hours a week because the intensive level of care could not be financially

sustained.4

         {¶27} Dr. Sarah Marshall was on call when D.R. was born and testified that

D.R. had jaundice and needed close inpatient and outpatient monitoring. She

became concerned when Felicity and Josh failed to bring D.R. to a follow up

appointment.        Even though the jaundice eventually resolved, D.R. developed

breathing problems, which required breathing treatments and medication. Dr.

Marshall observed that Felicity and Joshua appeared to fundamentally lack an

understanding of D.R.’s medical conditions and had trouble keeping track of his

medications. She testified that Felicity’s and Joshua’s level of confusion was more

troublesome that the average parent. Dr. Marshall prepared flow charts to assist

with their comprehension, however, Felicity and Joshua were still not able to relay

to her a reliable history of the medication they gave to D.R. and were also unable to

tell her the last time he ate and how much.




4
  It should be noted that REM’s role was to provide support to Felicity and Joshua individually, based on the
contract REM had with the SCBDD, and Felicity’s and Joshua’s qualifications for the services. REM’s role
was not to provide services or support directly to D.R because D.R. did not individually qualify for services
from the SCBDD.

                                                   -13-
Case No. 17-17-21


2. Agency’s Involvement: Protective Supervision

       {¶28} According to the ongoing caseworker, Barb Reindel, the Agency first

became involved shortly after D.R.’s birth based upon the concerns expressed by

Dr. Marshall and other service providers that Felicity and Joshua were not properly

feeding D.R. and that the home conditions were unsanitary. Caseworker Reindel

was assigned to the case on January 27, 2015.

       {¶29} Caseworker Reindel testified that the Agency began providing

services to assist Felicity and Joshua with learning how to independently parent

D.R. in February of 2015 after they filed a complaint alleging D.R. to be a dependent

and neglected child. The Agency created a case plan and provided services with the

goal of supporting Felicity and Joshua so that they could continue to have D.R. in

their home. These services included placing D.R. in a full-time accredited daycare,

providing parenting coaches who assisted Felicity and Joshua with D.R. in the

home, and arranging transportation to and from daycare for D.R., Felicity, and

Joshua. Caseworker Reindel noted that Felicity and Joshua had continuous in-home

support with D.R. during the waking hours of the day. The Agency also contacted

the Shelby County Department of Health who assigned someone to the case to teach

Felicity and Joshua about nutrition and assist with D.R.’s feedings.

       {¶30} The Agency coordinated monthly Primary Care Team (“PCT”)

meetings, which, according to Caseworker Reindel, consisted of ten to twelve


                                        -14-
Case No. 17-17-21


people including Felicity and Joshua. The individuals who attended the PCT

meetings were Caseworker Reindel and other service providers who met to discuss

the case. For example, both Felicity’s and Joshua’s SSAs from the SCBDD were

in attendance to assist the team, provide insight into the parents’ individual

disabilities, and to advocate for the parents.

       {¶31} The testimony at the permanent custody hearing indicated that despite

the number of services and the amount of support provided to them, Felicity and

Joshua still struggled to recognize basic health and medical risks that could injure

D.R. For example, one of the four in-home parenting coaches involved in the case,

Janice Geise, testified that preparing sanitary bottles to feed D.R. continued to be

an issue from the time she first starting assisting Felicity and Joshua in December

of 2014. Coach Geise recalled that Felicity and Joshua consistently failed to

sterilize the bottle components, which contributed to the nipples and the bottles

growing mold and mildew. She also testified to witnessing Felicity preparing a

bottle for D.R. with a gnat floating inside and intervening before Felicity could give

it to D.R. When D.R. moved to eating baby food, Coach Geise observed both

parents fail to put enough formula in the cereal to thin it out, despite advising them

numerous times that thick cereal presented a choking hazard. She also recalled

times where Josh “rushed” D.R.’s feeding, also presenting a choking hazard, and

one occasion when she had arrived to the home around lunchtime and Felicity had


                                         -15-
Case No. 17-17-21


forgotten to feed D.R. breakfast despite the feeding schedule being posted in the

home.

        {¶32} Coach Giese also recalled that she found food in the refrigerator which

had expired years earlier, and she consistently observed trash and small objects able

to choke D.R. littered on the floor of the home. She explained that Felicity and

Joshua were not permitted to bathe D.R. without a coach or other service providers

present because they would forget to wash body parts, not know how much water

to put into the bath, and generally fail to ensure that the bath was given safely.

        {¶33} In addition to the poor hygiene issues, the record indicates that a major

concern arose with Felicity’s and Joshua’s inability to administer medications to

D.R. properly. Coach Geise recalled that early on Felicity and Joshua struggled

with the multi-step progress of measuring appropriate dosages of over-the-counter

medications like Tylenol and Benadryl. She had Felicity and Joshua practice

measuring the correct dosage by placing water in the syringe, but noted there was

little improvement over time.

        {¶34} The safety risk to D.R. increased when Felicity and Joshua continued

to fail to follow Dr. Marshall’s instructions for administering D.R.’s breathing

treatments, which initially consisted of dispensing Buterol, then later Albuterol,

through a nebulizer mask every four hours. Coach Giese testified that Felicity and

Joshua failed to administer the medication at night when the home coaches were not


                                         -16-
Case No. 17-17-21


there. She also recited an incident where the parents had administered expired

medication to D.R. before she arrived at the home. She further described times

where Felicity did not administer the full dosage to D.R. as prescribed, and had to

be prompted to continue the treatment until the dose was completely gone.

       {¶35} D.R.’s respiratory problems continued to worsen to the point where

D.R. began to wheeze. Coach Geise stated that Felicity and Josh failed to recognize

the severity of the situation and had to be prompted to take D.R. to the pediatrician.

She also recalled an incident in April of 2015 when D.R. had pink eye so severe that

his eye had swollen shut. When Coach Geise learned that Felicity had no intention

to seek medical attention, she prompted the parents to take D.R. to the Emergency

Room for treatment. Eventually, Dr. Marshall prescribed Pulmicort for D.R.’s

respiratory condition. The Agency mandated that Coach Geise administer the

medication because an incorrect dosage posed a serious danger to D.R. Coach Geise

testified that despite having fifteen hours a week of assistance between her and

another in-home parenting coach assigned to the case, and countless charts and other

visual materials, the parents did not improve in recognizing and adequately

addressing the health and medical risks posed to D.R. while in their care.

       {¶36} Diane Aufderhaar, head teacher and administrator at the Kids

Learning Place where D.R. attended daycare, offered a similar narrative of the

parents’ inability to maintain sanitary conditions in the home and a lack of


                                        -17-
Case No. 17-17-21


comprehension to appropriately address D.R.’s serious health issues.             Ms.

Aufderhaar recalled that Joshua usually brought D.R. to the daycare center in the

morning. Joshua was responsible for bringing in the charts which he and Felicity

used to track D.R.’s feedings. He also brought in the nebulizer for D.R.’s breathing

treatments and the medication. Ms. Aufderhaar described Joshua as a “very quiet

person” and who did not make eye contact or initiate conversations with her. (July

26, 2017 Tr. at 32).

       {¶37} Ms. Aufderhaar stated that in general she had trouble communicating

with both parents. She testified that the charts brought in by Joshua were not always

accurate or complete. For instance, the chart would indicate that D.R. had just been

fed, but D.R.’s behavior indicated otherwise. She recalled a specific incident after

Felicity had picked up D.R. from daycare and was waiting for a ride. Despite the

fact that D.R. had just been fed by the staff, Felicity was attempting to feed him

another bottle in the lobby. In addition to the overfeeding about to take place, Ms.

Aufderhaar noticed that Felicity was not holding D.R. in a safe feeding position for

a young infant which posed a choking hazard. She and other staff members

addressed these issues and others with Felicity and Joshua several times, however,

no improvement was made.

       {¶38} Ms. Aufderhaar also expressed concerns with Felicity’s and Joshua’s

inability to recognize and comprehend risks posed to D.R.’s health. She explained


                                        -18-
Case No. 17-17-21


that the nebulizer was not properly cleaned when it was brought from the home.

She described D.R.’s breathing while living with the parents as “raspy” and

“labored.” (July 26, 2017 Tr. at 38). She recalled that in May of 2015 D.R. had

“very loose stools” for almost a six-week period and when she spoke to Felicity

about it, Felicity became defensive and assured her that she had called pediatrician

and “everything was ok.” (Id. at 53-54). Ms. Aufderhaar further testified that she

submitted monthly reports to the Agency and attended the PCT meetings.

          {¶39} Ms. Aufderhaar recalled that D.R. began attending the daycare center

in February of 2015 and was receiving breathing treatments at the time. Ms.

Aufderhaar explained that in order for the staff to give D.R. the treatments, the

medication must be in the original packaging with the prescription label attached.

She described an incident in July 2015 where Felicity brought vials of Albuterol to

the center in a plastic bag with a prescription label that had been altered with the

original date crossed out and the current date handwritten over the sticker. As a

result of the lack of compliance with the center’s safety protocols, the medication

could not be administered to D.R. Ms. Aufderhaar also recounted an incident on

July 13, 2015, during which Felicity was giving D.R. the breathing treatment at the

center.     According to Ms. Aufderhaar, approximately halfway through the

treatment, Felicity stopped the treatment, asked infant D.R. if he had “enough,” and

poured the remaining dosage down the drain. (July 26, 2017 Tr. at 24).


                                         -19-
Case No. 17-17-21


3. Agency’s Removal of D.R.

         {¶40} On July 17, 2015, D.R. was removed from Felicity and Joshua’s home

on an emergency basis. Caseworker Reindel testified that the Agency sought

emergency removal of D.R. from the home due to the “primary high-risk issue”

which was “[D.R.’s] unmet medical needs.” (Oct. 18, 2017 Tr. at 38). The decision

to seek emergency removal came immediately after it was reported to the Agency

that Felicity had failed to administer the complete dosage of medication to D.R. in

front of the daycare staff and that Felicity had altered the prescription date on the

label.

         {¶41} These events were the culmination of a series of ongoing episodes that

demonstrated Felicity’s and Joshua’s lack of understanding of the serious nature of

D.R.’s health conditions, and the risk posed if they failed to follow the medical

directives given to them. According to Caseworker Reindel, D.R.’s respiratory

condition had worsened to the point where he was prescribed breathing treatments

every four hours. Despite the intense level of intervention by service providers,

Felicity and Joshua failed to recognized or appreciate the critical nature of D.R.’s

illness and consequently continually failed to give the breathing treatments as

prescribed which inevitability prolonged the severity of his medical condition.

{¶42} Additionally, Felicity and Joshua failed to make progress in maintaining a

sanitary home while D.R. was in their custody. Caseworker Reindel further noted


                                         -20-
Case No. 17-17-21


that the parents had a difficult time making adjustments to D.R.’s developmental

needs as he grew and struggled to independently handle the unpredictable situations

that arose out of caring for an infant child. Often times the parents would have to

be prompted by service providers to make necessary appointments to monitor and/or

address medical or safety issues. Caseworker Reindel testified that the service

providers, including D.R.’s pediatrician, recognized that something needed to be

done and supported the decision to remove D.R. from the home.

4. Agency’s Temporary Custody of D.R.

       A.   Visitations

       {¶43} Initially Felicity and Joshua had supervised visitations with D.R. at the

Agency in July of 2015. According to Caseworker Reindel, visitations were moved

to the parents’ home in September of 2015 to “provide real life opportunities in the

home setting” where they continued until September of 2016. (Oct. 18, 2017 Tr. at

112). She further explained the parents were granted unsupervised visitations of

D.R. in May of 2016 because the Agency “wanted to give [the parents] an

opportunity” to demonstrate their parenting skills of D.R. (Id. at 113). However,

the unsupervised visitations were terminated on June 8, 2016 because the parents

failed to follow certain safety guidelines put in place by the Agency.

       {¶44} Caseworker Reindel elaborated that one issue Felicity and Joshua had

trouble with in the past was failing to recognize when people were taking advantage


                                        -21-
Case No. 17-17-21


of them or posed a danger to them. One such person was Joshua’s brother who

reportedly not only took advantage of their finances, but also is a registered sex

offender. As a result, the case plan included a provision that only people who were

approved by the Agency were permitted into their home. Despite this directive,

Felicity and Josh had made arrangements for unapproved people to visit their home

while they had D.R. The parents were also not permitted to bathe D.R. without a

service provider present as a safety precaution. The parents were not compliant with

this directive.

         {¶45} The visitations reverted to being supervised at the parents’ home.

However, after an incident at the home in September of 2016 where Joshua

reportedly became aggressive with D.R. and the in-home coach, the supervised

visitations were moved to the Agency.

         {¶46} In April of 2017, visitations were suspended because the Agency had

received reports from multiple service providers, including the home coaches, foster

parents, and D.R.’s daycare teachers, that D.R. had become increasingly aggressive

and agitated immediately after visitations with the parents. D.R. also had trouble

eating and had been diagnosed with “failure to thrive” due to his weight loss.5

D.R.’s emotional state began to improve and he also began to gain weight after


5
  Dr. Marshall, D.R.’s pediatrician, explained that a failure to thrive diagnosis “means that his growth is not
appropriate and that there’s concern that his growth is so poor, it will start to affect his permanent growth
and development. A lot of times kids get skinny in a way that they’ll catch up eventually but once it gets to
a certain degree, we worry that it will have more permanent repercussions.” (May 19, 2018 Tr. at 24).

                                                    -22-
Case No. 17-17-21


seeing a specialist and being placed on a regimented feeding schedule. Shortly

thereafter, supervised visitations at the Agency were reinstated. However, D.R.’s

behavior appeared to immediately regress and visitations were again suspended

indefinitely on May 4, 2017 out of concern for D.R. emotional health.

      B.    D.R. in Foster Care

      {¶47} Upon the trial court granting temporary custody of D.R. to the Agency

in July of 2015, D.R. was placed in foster care with Ginger Nanik and her husband.

Ms. Nanik testified that when D.R. first came to live with her he was seven months

old and need breathing treatments every four hours. She recalled setting an alarm

in the middle of night to give D.R. his breathing treatment and to monitor him. Ms.

Nanik began to notice improvement in D.R.’s breathing within three to four days of

administering the medications as prescribed. She stated that when she took D.R. to

see the pediatrician two weeks later, D.R.’s breathing had improved to the point

where he only needed the treatments on an “as needed emergency basis.” (July 26,

2017 Tr. at 127).

      {¶48} However, D.R. developed more medical issues as he became older.

Ms. Nanik stated that D.R. had a number of ear infections which eventually led to

him having surgery to place tubes in his ears, requiring around the clock post-

surgery care. She noticed that D.R. began to exhibit aggression issues around the

age of one-year-old. D.R. was also placed in intensive speech therapy. Ms. Nanik


                                       -23-
Case No. 17-17-21


described D.R. as a challenging child both medically and behaviorally. She attended

the monthly PCT meetings and interacted with Felicity and Joshua multiple times a

week during their visitations.

       {¶49} When she picked D.R. up from visitations she noticed that Felicity and

Joshua were unable to relay a consistent history of feeding times, diaper changes,

and medications given. Felicity and Joshua also missed important observations

during the visitations. Many times the home coach would prompt the parents to

give essential information that occurred during the visitations or help the parents

answer her questions or provide clarifications.

       {¶50} Ms. Nanik addressed D.R.’s failure to thrive diagnosis. Early in 2017,

she noticed that D.R.’s emotional distress tended to be triggered by visitation with

Felicity and Joshua. D.R.’s teachers at daycare had noticed a similar pattern because

many of the visitations occurred during the hours when D.R. was in their care. Ms.

Nanik explained that she had concerns with D.R. developing chronic diarrhea and

an aversion to eating. She reflected upon the suspension of visitations and stated

that D.R.’s demeanor had improved immediately, “there was a noticeable change,

less aggression, um less tantrums, more cooperative.” (July 26, 2017 Tr. at 186).

After the suspension of visitations, D.R.’s weight also began to satisfactorily

increase to the point where the specialist determined he could return to being

monitored by his pediatrician.


                                        -24-
Case No. 17-17-21


       C.   Agency Case Planning Efforts

       {¶51} After D.R. was placed in foster care, the Agency devised a case plan

with the objective of assisting Felicity and Joshua in developing the necessary skills

to be reunified with D.R. in their home. Specifically, the case plan focused on

teaching the parents about (1) feeding and nutrition; (2) basic child care, including

safety issues; (3) sanitary handling of food and appropriate storage; (4)

understanding time and information management; (5) child development, including

implementing age appropriate discipline; (6) maintaining a clean and safe home;

and (7) meeting D.R.’s medical needs.       In order to help the parents meet these

objectives, the Agency continued to have monthly PCT meetings and to provide the

parents with two home coaches who alternated days in the home to give the parents

different approaches to strategies to improve upon these skills.

              1.    Feeding and Nutrition

       {¶52} Coach Geise and the other primary home coach, Nikki Oren, worked

together to teach the parents about meal planning and proper nutrition. Coach Oren

testified that she made lists of the food groups and helped the parents select one

from each category to prepare the meal. The coaches also assisted in making the

parents’ grocery lists. However, the parents failed to follow through with the meal

planning and ensuring that D.R. was receiving proper nutrition. With regard to

feeding, the parents persistently failed to recognize potential choking hazards when


                                        -25-
Case No. 17-17-21


D.R. started eating solid foods. Coach Oren recalled instances where D.R. had

burned his tongue on food because the parents failed to check the temperature before

serving it to him and other instances where the parents did not cut food into small

enough pieces to prevent D.R. from choking, despite repeated instruction on safety

practices. Similarly, Coach Geise recalled a visitation in the home in the Summer

of 2016 during which D.R. choked on a chip. According to Coach Geise, Felicity

and Joshua failed to act and relied on Coach Geise to remove the chip from D.R.’s

mouth. All of these things had been addressed with the parents multiple times by

the coaches with little or no progress made.

              2.    Basic Child Care

       {¶53} The testimony at the permanent custody hearing also indicated that

Felicity and Josh failed to improve upon their ability to recognize safety issues and

provide the appropriate level of intervention and supervision of D.R. during

visitations. Several examples of the parents’ continued failure to recognize safety

concerns were recited at the permanent custody hearing. For instance, Coach Geise

explained that even a year after D.R.’s removal, Felicity and Joshua were still not

permitted to bathe D.R. alone because of their failures to take certain safety

precautions. She recalled one day in June of 2016 assisting the parents with giving

D.R. a bath. According to Coach Geise, as they approached to the bathtub to start

the bath, excrement was found in the bathtub. Felicity informed Coach Geise that


                                        -26-
Case No. 17-17-21


Joshua had defecated in the bathtub. The parents attempted to place D.R. in the

bathtub before Coach Geise intervened and directed them to clean up the excrement.

Coach Geise observed Felicity clean the excrement with a washcloth and then

attempt to use the same washcloth to bathe D.R. Again, Coach Geise intervened

before the soiled washcloth was used on D.R.

       {¶54} Coach Oren relayed another incident during a visitation where D.R.

was standing on a picnic table. The parents were not paying attention when D.R.

fell and began to cry. She recalled that neither Felicity nor Joshua went to D.R., but

waited for her to intervene and prompt them. She recalled another visitation at the

Agency during which D.R. unlocked the door, left the visitation room, and shut the

door. Instead of trying to prevent him from leaving, Felicity began laughing at the

situation. Coach Geise was the one who retrieved D.R. and brought him back into

the room.

       {¶55} Another such episode observed by Coach Oren occurred during a

visitation in February of 2016 when Joshua gave two-year-old D.R. a large marble

to play with and D.R. immediately put it into his mouth. Felicity took the marble

out of D.R.’s mouth but then gave it back to D.R. who again tried to put it in his

mouth. During another visitation in July of 2016, Coach Oren noticed D.R. playing

with a paint chip on the wall and eventually putting the paint chip in his mouth. She

alerted the parents to the problem and prompted them to pull the paint chip out of


                                        -27-
Case No. 17-17-21


D.R.’s mouth. Coach Oren explained that her role as a coach was to teach them the

skills and then observe them parent D.R. during the visitations. However, she

consistently found herself intervening during visitations for D.R.’s safety.

              3.    Sanitary Handling of Food and Appropriate Storage

       {¶56} Despite the efforts of the home coaches in the beginning of the case to

remediate the issue of the unsanitary bottles, the evidence at the permanent custody

hearing indicated that the parents failed grasp the basic concept that unsanitary food

preparation and conditions posed a health risk to D.R. Both coaches testified that

the parents continued to have problems with keeping the kitchen clean and

oftentimes there were dirty dishes piled in the sink with stagnant water.        This

resulted in many of the food storage items containing mold and old food, which

posed a health hazard to D.R. even after he was removed from the home. In early

2017, Felicity and Joshua brought food and beverages in containers and sippy cups

from their home for D.R. to consume during the supervised visitations at the

Agency. D.R. developed diarrhea and refused to eat after the visitations. Eventually,

a correlation was discovered between food brought in by the parents and D.R.’s

symptoms subsided after the parents were not permitted to bring food to the

visitations. Caseworker Reindel explained that when the issue was addressed with

the parents, they failed to see the connection and simply did not understand why

they could not bring food to D.R. anymore.


                                        -28-
Case No. 17-17-21


       {¶57} The parents also had problems disposing of expired, moldy food in the

refrigerator and keeping food properly stored. Coach Oren testified that when she

was first assigned to the case in November of 2015, she observed a large amount of

mouse feces in the home, including on the kitchen stove. The parents moved homes

to escape the mice infestation, only the have the same problem in the subsequent

home. Coach Oren recalled a specific incident where she witnessed a mouse scurry

back and forth across the parents’ kitchen in September of 2016.

              4.    Understanding Time and Information Management

       {¶58} Caseworker Reindel testified that planning in advance and following

a varying schedule to meet D.R.’s needs continued to be a seemingly

insurmountable obstacle for the parents. She cited the specific example of the

parents’ persistent failure to arrange for transportation to take D.R. to medical

and/or therapy appointments which were made well in advance. She also recalled

instances in January of 2016, when the parents were given more autonomy to

demonstrate their parenting skills, where they failed to follow through in making

appointments with D.R.’s medical providers and specialists. Caseworker Reindel

explained that Felicity maintained a “blue binder” that was supposed to help her

keep track of appointments, schedule follow-ups, and arrange transportation,

however, this organizational tool proved not to be effective for the parents. She

recalled that the parents had difficulty adjusting to differing appointment times. For


                                        -29-
Case No. 17-17-21


instance, if an appointment and/or visitation had in the past been from 9:30 a.m. to

10:30 a.m. and was changed to 11:00 a.m. for scheduling purposes, the parents

would typically miss the appointment because they were unable to make the

adjustment.

       {¶59} Caseworker Reindel also testified that the parents had difficulty telling

time and/or assessing the passage of time. She provided an example demonstrating

the parents’ inability to understand that “at 9:30 on the clock or on your watch, is

the end of your visit. There’s been times as recent as February of 2017, that Felicity

was packing up and getting ready to leave fifty minutes early. There were repeated

incidents of Josh preparing [D.R.] and this is in 2017, prior to the suspension, where

he would prepare [D.R.] and take him out ten, fifteen minutes early, not exercising

that full amount of time.” (Oct. 18, 2017 Tr. at 86).

       {¶60} Caseworker Reindel explained that the Agency and other service

providers constantly reassessed the approaches they used for time management and

scheduling to help the parents better understand. She personally wrote down

appointment times on their calendars, and as recently as August and September of

2017, during the timeframe of the ongoing permanent custody hearing, sat down

with the parents to devise a new tracking system more comprehensible to them and

prompted them to put appointments in their phones.




                                        -30-
Case No. 17-17-21


              5.    Child Development, Including Implementing Age Appropriate

              Discipline

       {¶61} Both home coaches and Caseworker Reindel testified to the parents’

inability to recognize basic developmental milestones reached by D.R. and to adjust

to age appropriate parenting of him. As previously mentioned, D.R. exhibited

challenging behaviors for any caretaker to manage. Caseworker Reindel explained

that she and the coaches consistently tried to correct Felicity’s propensity to laugh

at or negatively reinforce D.R.’s aggressive behaviors during visitations. Coach

Oren testified that D.R. was prone to throwing tantrums during visitations and

neither parent implemented the discipline strategies that she had worked on with

them numerous times. Rather, the parents laughed and surmised that D.R. was

simply in a bad mood. Moreover, neither parent attempted to redirect D.R when he

was playing with the microwave or standing on toys and other equipment during

visitations at the Agency.

       {¶62} Both Coach Geise and Caseworker Reindel recalled an incident in

September of 2016 when the parents were exercising visitation with D.R. and infant

Da.R. at their home. During the visit, Felicity was changing Da.R.’s diaper on the

floor. D.R. tripped and bumped in to Da.R. which made Da.R. cry. According to

Coach Geise, Joshua, who was not in the room at the time, “flew down the stairs

very angry [and] went to grab [D.R.] by the arm.” (Oct. 18, 2017 Tr. at 255). Coach


                                        -31-
Case No. 17-17-21


Geise intervened and explaining that such an aggressive reaction was inappropriate

for an accident. Felicity did not intervene, stating she was busy with the other child.

Coach Geise recalled Joshua becoming aggressive and yelling at her. She took D.R.

outside to meet the foster parents because the visit was almost over. Joshua refused

to go outside to say good-bye to D.R. Felicity reportedly supported Joshua’s

behavior, maintaining he was simply trying to discipline D.R.

       6.   Maintaining a Clean and Safe Home

       {¶63} Coach Geise, who was involved in the case for the duration of the

Agency’s involvement, testified that after the removal of D.R. the parents

continuously failed to develop the skills to recognize the health risks posed by their

unsanitary habits. Coach Oren also testified to observing a large amount of mouse

feces, including on the kitchen stove, and dust clinging to the walls in the parents’

home. She recalled that the bathrooms were not being cleaned and the floor had not

been vacuumed. She brought in a vacuum from her home for the parents to use.

       {¶64} Caseworker Reindel further testified that the parents lived in four

different homes during the course of the Agency’s involvement and the parents had

the same issue with uncleanliness in each home. She visited the parents during the

summer of 2017, while the permanent custody proceedings were being held, and

recalled the filth in the bathrooms of the parents’ home. She noticed that the toilets

had not been cleaned. When she addressed this with Felicity and Joshua they


                                         -32-
Case No. 17-17-21


claimed they did not know that they needed to routinely clean the toilet, and that

they had not cleaned it since they first moved in five months ago. There was also a

clogged sink in the home that the parents failed to take steps to repair.

       {¶65} Caseworker Reindel further testified that the parents failed to install

smoke detectors in the newest residence despite the Agency providing the devices

to them. She explained that instances such as the ones described above highlight

the parents’ inability to take initiative, follow through, and problem solve

independently, and presents a concern when it comes to their ability to properly take

care of D.R. because the parents will not always have the Agency and the service

providers to help guide them if they were to regain custody of D.R.

              7.    Meeting D.R.’s Medical Needs

       {¶66} Even though D.R. no longer needed daily breathing treatments after

he moved into foster care, Felicity and Joshua continued to demonstrate trouble with

understanding how and when to give over-the-counter medication. Coach Oren

testified that the parents were persistently confused as to when to use Tylenol or

Benadryl. She stated that D.R. had allergies so she “constantly quizzed” the parents

to see if they could discern the different uses for the medications, a concept which,

according to Coach Oren, they never appeared to grasp. (May 25, 2017 Tr. at 153).

She recalled an incident in November of 2015 during which D.R. was receiving

Benadryl and the parents had administered a dose during the visitation. Coach Oren


                                         -33-
Case No. 17-17-21


asked the parents before she left what time D.R. would need a second dose. Neither

parent could answer without guessing. She attempted to show them the correct time

by using their fingers to count the hours between doses.

      {¶67} Ms. Nanik, D.R.’s foster mother, recalled that Felicity and Josh had

difficulty recognizing medical issues and how to handle them. For instance, the

parents had trouble discerning the difference between prescription and over-the-

counter medication, as well as a failure to independently recognize when medication

is needed. She recalled a time in 2016 when D.R. had a cold and she was

administering Benadryl to him for his symptoms. She stated that she noted the times

she gave D.R. the medicine on the daily sheets, which she provided to the daycare

when she dropped him off. These sheets were given to the parents routinely during

their visitations so they could see if D.R. had been receiving medication. D.R.’s

cold resolved and Ms. Nanik no longer gave him the medication, which was notated

on the sheets.    Nevertheless, the parents continued to give D.R. Benadryl

unnecessarily because it had become routine for them, regardless of the fact that

both home coaches had attempted to instill in them the recognition of symptoms and

the appropriate use of the medication, and the fact that the daily sheets indicated

D.R. was no longer taking Benadryl.

      {¶68} Ms. Nanik also stated that Felicity and Joshua attended some of D.R.’s

appointments with various specialists where a medical history was required to be


                                       -34-
Case No. 17-17-21


relayed to the provider. She explained that she gave Felicity and Joshua the first

opportunity to provide that information. Felicity was the one who attempted to

provide a medical update. However, she often gave incorrect information to the

provider. For example, Felicity claimed a number of times that D.R. had asthma,

when he in fact had never been diagnosed with the condition. Ms. Nanik explained

that she had to intervene to give the correct information. As for Joshua, she could

not recall a time where he volunteered to give a medical history of D.R.

       {¶69} Ms. Nanik also noticed a lack of follow through from the parents when

they had attended D.R.’s speech therapy sessions for a six to eight-week period. She

explained that during this time the parents were permitted to take D.R. to the

sessions on their own to give the parents a chance to more independently parent

D.R. When she picked up D.R. the parents failed to provide her updates and did not

consistently take notes during the speech therapy sessions. She stated that relaying

the information from the sessions was important because many of the speech lessons

and skills were things that they needed to work on with D.R. at home to facilitate

his improvement.

D.   Psychological Evaluation of the Parents

       {¶70} Dr. David Hrinko also testified for the Agency at the permanent

custody hearing and was recognized as an expert in the field of psychology,

specifically in rendering psychological evaluations in permanent custody cases. Dr.


                                       -35-
Case No. 17-17-21


Hrinko conducted an evaluation of Felicity and Joshua in May of 2015 and again in

September of 2016. He explained that the Agency requested the second evaluation

to assess whether Felicity’s and Joshua’s ability to function as independent, safe

parents had improved with the intensive amount of support services being provided

to them over the past sixteen months.

       {¶71} Dr. Hrinko reviewed nearly a thousand pages that the Agency had

compiled about the case from numerous sources, including service plans, case notes,

and progress reports from service providers. He also requested that Felicity and

Joshua sign releases so he could gather additional information from the SCBDD

beyond the summaries provided to him by the Agency.               In addition, to the

voluminous amount of written materials, Dr. Hrinko also interviewed Felicity and

Joshua.

       {¶72} Dr. Hrinko noted his concern with the parents’ inability to identify the

tasks that need to be done as it related to D.R. and then initiating those tasks without

prompting. He testified that he saw “no evidence of them being able to do that

which is essential to the concept of functioning independently as a parent.” (Oct.

25, 2018 at 46). He further observed a “pattern” that Felicity and Joshua “function

relatively well with supports.” (Id. at 54). However, “when you add the additional

responsibilities of being parents, their weaknesses become more evident and begin

to place their children at risk, requiring additional supports and that when those


                                         -36-
Case No. 17-17-21


additional supports are reduced, then the problems reemerge indicating that their

ability to function independently as parents is impaired.” (Id.)

       {¶73} Specifically, with regard to Felicity, Dr. Hrinko testified that she has

the skills to complete tasks when prompted, but without prompting, monitoring and

assistance, she has difficulty being able to identify problems, identify reactions and

implement them independently. He further testified that her cognitive impairments,

which he believed to be the basis for her limitations, “make it difficult for her to

identify information, so this is not due to depression or some other treatable

disorder, that can be resolved in a matter of months, therefore increasing her

capabilities.” (Oct. 25, 2018 at 46). Rather, he described her cognitive limitations

to be “persistent across the lifetime” and noted that her records indicate that despite

the amount of services she had received her ability to learn new things and function

independently as it related to parenting D.R. had not made any significant

improvement. (Id.) Accordingly, he testified that he did not believe that Felicity

could acquire the appropriate skills to function as an independent parent to D.R.

       {¶74} With respect to Joshua, Dr. Hrinko noted from the reports from

numerous sources that Joshua failed to take an active role in improving and

maintaining the standards in the home and that prompting from the service providers

was consistently required. He expressed similar concerns about Joshua being able

to independently parent D.R. without service providers in place and to shift his


                                         -37-
Case No. 17-17-21


priorities to learn, develop, and implement skills above and beyond those which are

necessary to maintain as a single adult. Dr. Hrinko described Joshua’s cognitive

limitations as putting “him in a position to have trouble thinking across a broad

period of time. He tends to think about the moment from his point of view which

makes it difficult for him to understand how his actions impact others, how they

may create problems down the road and to be able to identify and anticipate potential

problems to act proactively to avoid problems rather than respond or react to them.”

(Oct. 25, 2018 at 78). Dr. Hrinko also noted that Joshua was candid with him during

the interview that “there were things that he could have been doing and should have

been doing but wasn’t doing.” (Id. at 167).

       {¶75} Dr. Hrinko opined that Joshua’s cognitive limitations placed D.R. at

risk, despite being provided opportunities for support to develop and improve his

skills, which have not proven to be sufficiently effective. He further testified that

he did not think Joshua could become capable of functioning as an independent

parent to D.R. in a reasonable amount of time.

       {¶76} With an understanding of the evidence presented at the permanent

custody hearing, we now turn to the issues presented on appeal.

                        Felicity’s First Assignment of Error
                       Joshua’s Second Assignment of Error

       {¶77} In these assignments for error, Felicity and Joshua maintain that the

Agency failed to use reasonable efforts and diligent case planning to accommodate

                                        -38-
Case No. 17-17-21


their intellectual disabilities. The Ohio Revised Code imposes a duty on the part of

children services agencies to make reasonable efforts to reunite parents with their

children where the agency has removed the children from the home. R.C. 2151.419;

see, also, In re Brown, 98 Ohio App. 3d 337, 344 (3d Dist.1994). Further, the agency

bears the burden of showing that it made reasonable efforts. R.C. 2151.419(A)(1).

“Case plans are the tools that child protective service agencies use to facilitate the

reunification of families who * * * have been temporarily separated.” In re Evans,

3d Dist. Allen No. 1-01-75, 2001-Ohio-2302, * 3.

       {¶78} To that end, case plans establish individualized concerns and goals,

along with the steps that the parties and the agency can take to achieve reunification.

In re Evans at * 3. Agencies have an affirmative duty to diligently pursue efforts to

achieve the goals in the case plan. Id. “Nevertheless, the issue is not whether there

was anything more that [the agency] could have done, but whether the [agency’s’]

case planning and efforts were reasonable and diligent under the circumstances of

this case.” In re Leveck, 3d Dist. Hancock Nos. 5-02-52, 5-02-53, 5-02-54, 2003-

Ohio-1269, ¶ 10. We also note that the statute provides that in determining whether

reasonable efforts were made, the child’s health and safety is paramount. See R.C.

2151.419(A)(1).

       {¶79} In this instance, the evidence in the record clearly disputes Felicity’s

and Joshua’s contentions that the Agency failed to take their developmental


                                         -39-
Case No. 17-17-21


disabilities into account when devising its case planning.        In addition to the

recitation of the evidence above demonstrating the numerous supports the Agency

put into place to initially keep D.R. in the home, and efforts of numerous individuals

to provide constant assistance to the parents so that they could develop the necessary

skills to be able to independently parent D.R. once he was removed, Caseworker

Reindel testified at length regarding how this case was handled differently to

accommodate the parents’ developmental disabilities. For instance, she explained

that the Agency constantly modified their approach to the case plan to assist the

parents in understanding the objectives and invested a substantial amount of time

and services to the case. The Agency worked very closely with the SCBDD so that

those professionals could provide additional support and expertise to the Agency

and its service providers.

       {¶80} Caseworker Reindel further testified that both parents chose not to

communicate well with Agency and failed to return phone calls. She attempted to

ameliorate communication problems with the parents by reaching out to the parents’

service providers at the SCBDD, with whom the parents had an established

relationship, but the communication did not improve.

       {¶81} Caseworker Reindel also testified to the efforts made by the Agency

to find long-term options aside from filing for permanent custody of D.R.

Specifically, the Agency examined eleven possible kinship placements, which were


                                        -40-
Case No. 17-17-21


deemed either to be inappropriate or the people in the placements declined

involvement. The Agency researched long term in-home services, which permitted

the parents to retain custody of D.R. with services providers assisting on a continual

basis. However, this option was not only cost prohibitive, but also presented

concern based upon the parents’ lack of improvement with the current service

providers under the Agency involvement.         Finally, the Agency worked with

Felicity’s and Joshua’s SSA’s through the SCBDD who researched adult foster care

options, under which the entire family would be placed into foster care. However,

Joshua was not amenable to this option.

       {¶82} For their part, the parents rely primarily on the testimony of Sarah

Watkins, a program director at REM, the company that acts as Felicity’s and

Joshua’s payee. Ms. Watkins testified on Felicity’s behalf and stated that she did

not believe the Agency handled the case appropriately given the nature of the

parents’ developmental disabilities. Even though Ms. Watkins provided a number

of critiques regarding the Agency’s case planning, she admitted that she only

attended six of the thirty-two monthly PCT meetings, and she had stopped attending

the PCT meetings in September of 2016. Moreover, she stated that even when she

attended those meetings she failed to speak out or provide suggestions to the Agency

as to how to better handle the parents’ special needs.




                                        -41-
Case No. 17-17-21


       {¶83} Based on the foregoing evidence, we conclude that the record in this

case demonstrates that the Agency used reasonable case planning to assist Felicity

and Joshua in achieving the goal of reunification with D.R. Moreover, we find that

the parents have failed to substantiate their claims that the Agency did not

accommodate their intellectual disabilities during the case planning. Accordingly,

we find that the Agency’s case planning and efforts were reasonable and diligent

under the circumstances of this case. Felicity’s first assignment of error and

Joshua’s second assignment of error are overruled.

                 Felicity’s Second and Third Assignments of Error
                       Joshua’s Second Assignment of Error

       {¶84} In these assignments of error, Felicity and Joshua claim that the trial

court’s decision to grant the Agency’s motion for permanent custody was against

the manifest weight of the evidence. Felicity also claims that the trial court’s

decision to terminate her parental rights violated her constitutional right to due

process and equal protection under the law. In making this argument, Felicity

essentially reiterates her challenge that the trial court’s decision to terminate her

parental rights was not supported by the evidence presented.

A.   Summary of Permanent Custody Procedure

       {¶85} R.C. 2151.414 contains procedures that protect the interests of parents

and children in a permanent custody proceeding. See In re B.C., 141 Ohio St. 3d 55,

2014-Ohio-4558, ¶ 26 (2014). This section of the Revised Code requires that before

                                        -42-
Case No. 17-17-21


a juvenile court may terminate parental rights and award permanent custody of a

child to a proper moving agency, it must find clear and convincing evidence of two

prongs of the permanent custody test, as required under R.C. 2151.414(B). See In

re C.W., 104 Ohio St. 3d 163, 2004-Ohio-6411, ¶ 9 (2004). The outline of this test

is provided below.

      1.   Permanent Custody Test: First Prong—R.C. 2151.414(B)(1)

      {¶86} The first prong of the test requires a finding by clear and convincing

evidence that there exists one of the statutorily-prescribed situations of R.C.

2151.414(B)(1):

      (a) The child * * * cannot be placed with either of the child's
      parents within a reasonable time or should not be placed with the
      child’s parents.

      (b) The child is abandoned.

      (c) The child is orphaned, and there are no relatives of the child
      who are able to take permanent custody.

      (d) The child has been in the temporary custody of one or more
      public children services agencies or private child placing agencies
      for twelve or more months of a consecutive twenty-two-month
      period, * * *.

      (e) The child or another child in the custody of the parent or
      parents from whose custody the child has been removed has been
      adjudicated an abused, neglected, or dependent child on three
      separate occasions by any court in this state or another state.

R.C. 2151.414(B)(1).



                                      -43-
Case No. 17-17-21


       2.   Permanent Custody Test: Second Prong—Best Interest of the Child

       {¶87} “If the trial court determines that any provision enumerated in R.C.

2151.414(B)(1) applies,” it must proceed to the second prong of the test, which

requires the trial court to “determine, by clear and convincing evidence, whether

granting the agency permanent custody of the child is in the child’s best interest.”

(Emphasis sic.) In re A.F., 3d Dist. Marion No. 9-11-27, 2012-Ohio-1137, ¶ 55; see

R.C. 2151.414(B)(1). The best interest determination is based on an analysis of

R.C. 2151.414(D).

       {¶88} Under R.C. 2151.414(D)(1), the trial court is required to consider all

relevant factors listed in that subdivision, as well as any other relevant factors. In

re H.M., 3d Dist. Logan Nos. 8-13-11, 8-13-12, 8-13-14, 2014-Ohio-755, ¶ 27. The

factors of R.C. 2151.414(D)(1) include:

       (a) The interaction and interrelationship of the child with the
       child's parents, siblings, relatives, foster caregivers and out-of-
       home providers, and any other person who may significantly
       affect the child;

       (b) The wishes of the child, as expressed directly by the child or
       through the child’s guardian ad litem, with due regard for the
       maturity of the child;

       (c) The custodial history of the child, including whether the
       child has been in the temporary custody of one or more public
       children services agencies or private child placing agencies for
       twelve or more months of a consecutive twenty-two-month period,
       * * *;



                                        -44-
Case No. 17-17-21


       (d) The child’s need for a legally secure permanent placement
       and whether that type of placement can be achieved without a
       grant of permanent custody to the agency;

       (e) Whether any of the factors in divisions (E)(7) to (11) of this
       section apply in relation to the parents and child.

       {¶89} R.C. 2151.414(D)(1). Under this test, the trial court considers the

totality of the circumstances when making its best interest determination and no

single factor is given greater weight than others by the statute. See In re Schaefer,

111 Ohio St. 3d 498, 2006-Ohio-5513, ¶ 56 (2006); In re Z.Y., 8th Dist. Cuyahoga

No. 86293, 2006-Ohio-300, ¶ 13.

                                 Standard of Review

       {¶90} When an appellate court reviews whether a trial court’s permanent

custody decision is against the manifest weight of the evidence, the court “weighs

the evidence and all reasonable inferences, considers the credibility of witnesses and

determines whether in resolving conflicts in the evidence, the [finder of fact] clearly

lost its way and created such a manifest miscarriage of justice that the [judgment]

must be reversed and a new trial ordered.” Eastley v. Volkman, 132 Ohio St. 3d 328,

2012–Ohio–2179, ¶ 20, quoting Tewarson v. Simon, 141 Ohio App. 3d 103, 115 (9th

Dist.2001).

       {¶91} In a permanent custody case, the ultimate question for a reviewing

court is “whether the juvenile court’s findings * * * were supported by clear and

convincing evidence.” In re K.H., 119 Ohio St. 3d 538, 2008-Ohio-4825, ¶ 43.

                                         -45-
Case No. 17-17-21


“Clear and convincing evidence” is: “[T]he measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the allegations

sought to be established. It is intermediate, being more than a mere preponderance,

but not to the extent of such certainty as required beyond a reasonable doubt as in

criminal cases. It does not mean clear and unequivocal.” In re Estate of Haynes, 25
Ohio St. 3d 101, 104, (1986).

       {¶92} In determining whether a trial court based its decision upon clear and

convincing evidence, “a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite

degree of proof.” State v. Schiebel, 55 Ohio St. 3d 71, 74 (1990). Accord In re

Holcomb, 18 Ohio St. 3d 361, 368 (1985), citing Cross v. Ledford, 161 Ohio St. 469

(1954) (Once the clear and convincing standard has been met to the satisfaction of

the [trial] court, the reviewing court must examine the record and determine if the

trier of fact had sufficient evidence before it to satisfy this burden of proof.). “Thus,

if the children services agency presented competent and credible evidence upon

which the trier of fact reasonably could have formed a firm belief that permanent

custody is warranted, then the court’s decision is not against the manifest weight of

the evidence.” In re R.M., M.M., D.M., B.M., 4th Dist. Athens Nos. 12CA43,

12CA44, 2013-Ohio-3588, ¶ 55 (4th Dist.).




                                          -46-
Case No. 17-17-21


      {¶93} “Reviewing courts should accord deference to the trial court’s decision

because the trial court has had the opportunity to observe the witnesses’ demeanor,

gestures, and voice inflections that cannot be conveyed to us through the written

record.” In re S.D., 5th Dist. No.2016CA00124, 2016-Ohio-7057, ¶ 20, citing Miller

v. Miller, 37 Ohio St. 3d 71 (1988). A reviewing court should find a trial court’s

permanent custody decision against the manifest weight of the evidence only in the

“ ‘exceptional case in which the evidence weighs heavily against the [decision].’ ”

Thompkins at 387, quoting Martin at 175.

      {¶94} At the outset we note that in its judgment entry granting permanent

custody, the trial court found by clear and convincing evidence that D.R. had been

in the Agency’s temporary custody twelve or more months of a consecutive twenty-

two-month period. See R.C. 2151.414(B)(1)(d). Alternatively, the trial court also

found by clear and convincing evidence that D.R. cannot be placed with either

parent within a reasonable time.     See R.C. 2151.414(B)(1)(a); see also R.C.

2151.414(E)(1) and (2). The trial court also considered each enumerated factor in

R.C. 2151.414(D)(1) to find by clear and convincing evidence that granting the

Agency’s motion for permanent custody is in D.R.’s best interest.

      {¶95} Initially, we note that Joshua maintains that the evidence at the

permanent custody hearing pertained predominately to Felicity and was insufficient

as to him. Our examination of the record simply does not support this contention.


                                       -47-
Case No. 17-17-21


Rather, the testimony from several witnesses indicates that Joshua chose not to be

actively engaged in the case and failed to communicate with the Agency and service

providers.

       {¶96} Felicity and Joshua also highlight instances in the record where they

had demonstrated some improvement in their skills. While infrequent periods of

improvement were noted, the record establishes that the overwhelming amount of

the evidence indicates that the parents failed to sustain a level of improvement of

those skills necessary to eliminate health and safety risks to D.R. on a continual

basis without relying the supports put in place by the Agency. Several people

working with the parents on this case testified to the genuine love that the parents

have for D.R., however, the record confirms the trial court’s conclusion that the

parents’ cognitive limitations impaired their ability to acquire the skills needed to

safely and independently parent D.R. within a reasonable period of time. The

CASA assigned to the case reiterated the same concerns as many of the Agency’s

witnesses and stated in her report that:

       I personally have spent hours searching for avenues of help for
       Joshua and Felicity that would give them the supervision they
       require in order to keep [D.R.]. I am confident that there is
       nothing available for the help they require in order to keep [D.R.]
       in their care full-time. Although this is very unfortunate for all
       concerned, Joshua and Felicity, in my opinion, cannot safely take
       care of [D.R.] without a level of constant supervision. This is
       apparent due to the abundant resources that have been given to
       them during this past 26 month period. For all of the resources,
       there has been little to no consistent improvement in Joshua and

                                           -48-
Case No. 17-17-21


       Felicity’s parenting skills to warrant more time with the parents
       to the detriment of [D.R.].

(Doc. No. 184 at 6). While we have focused on the parents’ ability to meet the case

plan objectives in order to be reunified with D.R, we cannot discount D.R.’s need

for permanency, rather than remaining in continued custodial flux. The record

further indicates from various sources that the prolonged case proceedings had

begun to take an emotional toll on D.R. The parents had over two years to

demonstrate that they could provide D.R. with a safe and legally secure permanent

placement, but unfortunately, their efforts fell short.

       “* * * [A] child should not have to endure the inevitable to its
       great detriment and harm in order to give the * * * [parent] an
       opportunity to prove her suitability. To anticipate the future,
       however, is at most, a difficult basis for a judicial determination.
       The child’s present condition and environment is the subject for
       decision not the expected or anticipated behavior of unsuitability
       or unfitness of the * * * [parent]. * * * The law does not require
       the court to experiment with the child’s welfare to see if he will
       suffer great detriment or harm.”

In re W.C.J., 4th Dist. Jackson No. 14CA3, 2014-Ohio-5841, ¶ 48, quoting In re

Bishop, 36 Ohio App. 3d 123, 126 (5th Dist.1987).

       {¶97} Upon consideration of the totality of the factors, and recalling that the

trial court’s judgment may rest upon witness demeanor and nuances that do not

translate to the written record, we are unable to find that the trial court’s

determination to grant the Agency’s motion for permanent custody of D.R. was

against the manifest weight of the evidence. Accordingly, we also find no basis in

                                         -49-
Case No. 17-17-21


the record supporting Felicity’s claim that the trial court’s decision to terminate her

parental rights violated her rights under the Constitution. Therefore, we overrule

Joshua’s first assignment of error and Felicity’s second and third assignments of

error.

         {¶98} Based on the foregoing, the assignments of error are overruled and the

judgment of the trial court is affirmed.

                                                                 Judgment Affirmed

WILLAMOWSKI, P.J. and PRESTON, J., concur.

/jlr




                                           -50-